Per curiam.
Respondent, on a formal complaint for disbarment, was charged with violating State Bar Rule 4-102 Standard 66 in that he was sentenced on a nolo contendere plea in U. S. District Court, Northern District of Georgia, to a criminal indictment alleging violation of 18 USCA 1006 and 1014 during February and March, 1975. The Special Master dismissed the disbarment proceedings for failure to state a claim. The State Bar Disciplinary Board remanded the case to the Special Master for additional evidence. Thereafter respondent petitioned for voluntary discipline of reprimand. The Special Master recommended a private reprimand. The State Bar Disciplinary Board recommends a public reprimand. After a review of the record, the State Bar Disciplinary Board’s recommendation is approved and a public reprimand is ordered.

All the Justices concur.